Citation Nr: 1415429	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a mental disorder claimed to be due to treatment occurring at a VA facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Two Observers


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board previously rendered an October 2010 decision denying the Veteran's claim.  The Veteran appealed the Board's decision, and in an April 2013 decision the United States Court of Appeals for Veterans Claims (Court) remanded the matter back to the Board.

Before the Board's October 2010 decision, the Board had previously remanded this matter in November 2009 for further procedural development.

The Veteran testified at a Central Office Board hearing in September 2009.  A copy of the transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's April 2013 decision, the Board finds that further evidentiary development is necessary in order to adequately adjudicate the Veteran's claim on appeal.

Specifically, a new release of information authorization (ROI) form must be provided for the Veteran regarding his cancer treatment at the University of Kansas Medical Center (KUMC), and appropriate steps must be taken to obtain any and all relevant records from the Veteran's treatment at KUMC.

In addition, the Veteran has two theories of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a mental disorder: (1) that VA failed to timely diagnose his recurring breast cancer such that his mental disability occurred or worsened, and alternatively (2) that VA misdiagnosed the Veteran with bipolar disorder, and this misdiagnosis caused or aggravated the Veteran's mental disability.  In accordance with VA's duty to assist under the provisions of 38 U.S.C. § 5103A(d), the Board finds that an examination and corresponding medical opinion is required as one has not been previously afforded with respect to this claim.

In order to properly address both theories of entitlement, the Board finds that two separate examinations are necessary, to be performed by two separate examiners of the appropriate and corresponding expertise.  The specifics of these examinations are provided in the remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him with an updated release of information authorization (ROI) form regarding his treatment records at the University of Kansas Medical Center.  Take the necessary steps to obtain any such records.  In addition, request that the Veteran submit any further medical records or evidence that may be pertinent to his claim.

2.  After the above development is completed, schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner should provide an opinion as to whether:

(a)  The VA failed to timely diagnose the Veteran's recurring breast cancer.

(b)  If the examiner determines that VA did in fact fail to timely diagnose the Veteran's recurring breast cancer, provide an opinion as to whether the failure to do so was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or the result of an event not reasonably foreseeable.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

3.  Subsequent to the initial examination, schedule the Veteran for a VA psychiatric examination with a VA examiner of appropriate knowledge and expertise.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should provide an appropriate opinion(s) in accordance with the following instructions:

(a)  If the initial VA examiner concluded that VA both (1) failed to timely diagnose the Veteran's recurring breast cancer and (2) the failure to do so was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or the result of an event not reasonably foreseeable, then this examiner should provide an opinion as to the following:

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's currently diagnosed mental disability (mood disorder) was caused or aggravated by VA's failure to timely diagnose the Veteran's recurring breast cancer. 

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

(b)  Irrespective of the opinion provided by the Veteran's initial examination, this examiner should provide an opinion as to whether VA's diagnosis of the Veteran with bipolar disorder was a misdiagnosis and the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or the result of an event not reasonably foreseeable.  

If so, provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's currently diagnosed mental disability (mood disorder) was caused or worsened by this misdiagnosis of bipolar disorder.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

3.  After development is completed, the reports should be reviewed to ensure complete compliance with the directives of this remand.  If anything is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


